Citation Nr: 0634768	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for the veteran's coronary artery disease with bypass 
graft residuals for the period from December 1, 2003, to 
September 16, 2004.  

2.  Whether the reduction of the disability evaluation for 
the veteran's coronary artery disease with bypass graft 
residuals from 60 percent to 10 percent effective as 
September 17, 2004, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  

In September 2002, the Detroit, Michigan, Regional Office 
(RO) established service connection for coronary artery 
disease with bypass graft residuals; assigned a 100 percent 
schedular evaluation for that disability; and effectuated the 
award as of May 27, 2002.  In March 2003, the RO proposed to 
reduce the evaluation of the veteran's coronary artery 
disease with bypass graft residuals from 100 percent to 60 
percent.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision which 
effectuated the proposed reduction as of December 1, 2003.  
In October 2003, the veteran submitted a notice of 
disagreement (NOD).  In April 2004, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative.  In June 2004, the veteran submitted an 
Appeal to the Board (VA Form 9).  

In October 2004, the RO, in pertinent part, reduced the 
evaluation for the veteran's coronary artery disease with 
bypass graft residuals from 60 to 10 percent effective as of 
September 17, 2004.  In March 2005, the accredited 
representative submitted a NOD with the reduction of the 
evaluation for the veteran's coronary artery disease with 
bypass graft residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Initially, the Board observes that that the veteran's 
coronary artery disease with bypass graft residuals is to be 
evaluated under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7017 which provides that a 100 percent 
schedular evaluation shall be assigned for a three month 
period following the hospital admission for bypass graft 
surgery.  Thereafter, the disability is to be evaluated based 
upon the veteran's cardiac symptomatology.  Notwithstanding 
the RO's characterization of its March 2003 and September 
2003 rating decisions as a proposed reduction and a reduction 
of the veteran's evaluation, respectively, the issue is more 
properly framed as entitlement to an evaluation in excess of 
60 percent for the veteran's coronary artery disease with 
bypass graft residuals for the period from December 1, 2003, 
to September 16, 2004 given the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7017.  

The veteran asserts on appeal that his post-operative 
coronary artery disease is productive of significant 
cardiovascular disability.  The accredited representative 
advances that the report of a September 2004 VA examination 
for compensation purposes is inadequate for rating purposes 
as it misstates the results of an August 2004 VA multiple 
gate acquisition scan (MUGA) scan and tacitly requests that 
the veteran be afforded an additional VA evaluation in order 
to determine the nature and severity of his cardiac 
disability.  In reviewing the report of the VA examination 
for compensation purposes of record conducted in March 2003, 
the Board notes that the examiner was not provided with the 
veteran's claims file for review.  Examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

In reviewing the report of the September 2004 VA examination 
for compensation purposes, the Board observes that the 
evaluation was characterized as "a genitourinary 
examination."  While the report of an August 2004 VA MUGA 
evaluation states that the algorithmic calculation of the 
veteran's left ventricular ejection fraction was 47 percent 
and the visual observation was in "the range of 50-55" 
percent, the VA examiner erroneously indicated that the 
August 2004 VA MUGA scan revealed a left ventricular ejection 
fraction of "50% to 65%."  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional evaluation would be helpful in resolving the 
issues raised by the instant appeal. 
The veteran has submitted a timely NOD with the RO's 
reduction of the evaluation for his coronary artery disease 
with bypass graft residuals from 60 to 10 percent effective 
as of September 17, 2004.  The RO has not issued a SOC to the 
veteran which addresses his NOD.  The Court has directed that 
where a veteran has submitted a timely NOD with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his cardiovascular 
disability after September 2004, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Detroit, 
Michigan, VA Medical Center after 2003, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
cardiovascular disability.  All indicated 
tests and studies, including metabolic 
equivalents (METS) testing, should be 
accomplished and the findings then 
reported in detail.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

5.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of whether the 
reduction of the disability evaluation 
for the veteran's coronary artery disease 
with bypass graft residuals from 60 
percent to 10 percent effective as 
September 17, 2004, was proper.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  

6.  Then readjudicate the issue of the 
veteran's entitlement to an evaluation in 
excess of 60 percent for his coronary 
artery disease with bypass graft 
residuals for the period from December 1, 
2003, to September 16, 2004.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


